NON-FINAL OFFICE ACTION
This Office Action is a Divisional Reissue of 15/939,006 now abandon, which is a Reissue of U.S. Application No. 13/876,938 now U.S. Patent No. 9,363,533 B2 issued on June 7, 2016 to Lim et al (the ‘533 patent). 
The status of the claims amended on 6/22/2020 is as follows;
Claims 17-25 are new and pending.
Claims 1-16 are original canceled claims.
Claims 17-25 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 17 and 25 have an amended claim limitation of “an encoding target block”.  In claim 17, for example, it is in line 3. Upon review of the specification, and what limited explanation of support was provided, the examiner found no recitation or support for the claim term.
Claim 21 as an amended claim limitation of “an decoding target block”.  In claim 17 it is in line 3. Upon review of the specification, and what limited explanation of support was provided, the examiner found no recitation or support for the claim term.
Claims 19, 20, 23 and 24 have an amended claim limitation of “the SAO filtering derives filter information” and “wherein information for the predetermined block is used for deriving filter information of the block to be filtered is encoded into a bitstream.” Claims 23 and 24 have similar decoding limitations.
Support for the claims was said to be in col. 9 lines 10-23 (6/22/2020 remarks pp. 6) however, this section of the specification is to the Adaptive Loop Filtering (ALF).  Upon review of the specification, and what limited explanation of support was provided, the examiner found no recitation or support for the claim terms. Claims 18 and 22 are rejected based on their dependency to a rejected base claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:





Claim 19 recites the limitation "derives filter information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Maybe the term should be “a filter information”.
Claim 20 recites the limitation "wherein information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the examiner does not know what “information” is being referenced.
Claim 23 recites the limitation "derives filter information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Maybe the term should be “a filter information”.
Claim 24 recites the limitation "wherein information" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the examiner does not know what “information” is being referenced.

Claim Rejections - 35 USC § 251
Claims 17-25 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as presented above in the 35 U.S.C. 112 1st paragraph rejection.



The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The error statement made in the declaration is for the 15/939,006 application and does not mention the claims that are pending in the instant reissue.
Claims 17-25 rejected as being based upon a defective reissue declaration under 35 U.S.C. 251. See 37 CFR 1.175. The nature of the defect is set forth above.
Receipt of an appropriate supplemental oath/declaration will overcome this rejection. An example of acceptable language to be used in the supplemental oath/declaration is as follows:
“Every error in the patent which was corrected in the present reissue application, and is not covered by a prior oath/declaration submitted in this application, arose without any deceptive intention on the part of the applicant.”
See MPEP § 1414.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday - Friday.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M HOTALING/Primary Examiner, Art Unit 3992   
                                                                                                                                                                                                     /FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992